OPINION
PER CURIAM.
This matter was before the Supreme Court on an order issued to both parties to appear and show cause why the issues involved in this appeal should not be summarily decided.
This case arises from a claim of injury sustained by the plaintiff while he was a sentenced prisoner at the Adult Correctional Institutions and engaged in a work detail along a public highway. The breach of duty alleged is the failure of the state to keep a public highway in a state of repair. The Superior Court had granted defendant’s motion to dismiss.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of the court that plaintiff has failed to show cause. The maintenance of a public highway is a public duty which is clearly controlled by our holding of Knudsen v. Hall, 490 A.2d 976 (R.I.1985).
Therefore, the appeal is denied and dismissed, the order of the Superior Court is affirmed and the papers of the case are remanded to the Superior Court.